DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 31, 41, 43, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0270817 (Rezach) in view of U.S. Patent Application Publication No. 2005/0228378 (Kalfas) and U.S. Patent Application Publication No. 2008/0262553 (Hawkins).
Regarding claim 21, Rezach discloses a spinal construct comprising: a body (20) including opposite top (25) and bottom (27) surfaces and opposite first and second side walls (see marked-up Fig. 2 below) each extending from the top surface to the bottom surface, the body including opposite first (31) and second (29) end walls each extending from the first side wall to the second side wall, the body including a cavity (28), a passageway (26), and first (threaded hole defined by threads 40 for receiving set screw 44, see Fig. 3) and second (38) openings, the first opening being in communication with the cavity (see Fig. 3), the second opening being in communication with the passageway (see Fig. 3), the body including a first aperture (aperture on one side of cavity 28, see marked-up Fig. 2 below) extending through the first side wall and a second aperture (aperture on other side of cavity 28, see marked-up Fig. 2 below) extending through the second side wall, the apertures each being in communication claim 23, Rezach discloses further comprising a set screw (44) connectable with the body to lock the rod (see paragraph [0012]).

    PNG
    media_image1.png
    582
    676
    media_image1.png
    Greyscale

Rezach fails to disclose a bottommost portion of the cavity being distal to a bottommost portion of the passageway (claim 21).  However, Kalfas discloses a spinal construct (10) comprising a body (12) including two holes (22/32), a bottommost portion of one holes being distal to a bottommost portion of the other hole (see paragraph [0027] and Fig. 1) in order to allow a surgeon to accommodate a particular spinal configuration by placing spinal rods various distances from the spine without the surgeon being required to bend one of the spinal rods (see paragraph [0027]).  Additionally, Kalfas notes that either hole may be placed closer to the spine (see paragraph [0027]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the bottommost portion of the cavity distal to the bottommost portion of the passageway (or vice versa) as Kalfas suggests such a configuration allows a surgeon to accommodate a particular 
Rezach fails to disclose the rod including a head sized and shaped to fit within the cavity such that the head defines a joint with the cavity allowing multi-axial movement of the rod relative to the body (claim 21).  However, Hawkins disclose a spinal connector body (100) wherein a rod (10/108) includes a head (108) sized and shaped to fit within a cavity (110) of the body such that head defines a joint with the cavity allowing multi-axial movement of the rod relative to the body (see paragraph [0041]).  Regarding claim 22, Hawkins discloses wherein the joint is a ball and socket joint (see paragraph [0041] and Figs. 2 and 8).  Regarding claim 23, Hawkins discloses wherein a set screw (150) is connectable to the body to lock the rod into a selected position (see paragraph [0041]), wherein the joint is configured to allow the rod to rotate relative to the body when the rod is not locked into the selected position by the set screw (rod may rotate before head 108 is pressed by set screw 150, see paragraph [0041]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the rod and cavity of Rezach to form a ball and socket joint allowing multi-axial movement of the rod relative to the body, the rod lockable into a selected position via a set screw, as suggested by Hawkins in order to allow a change in orientation of the spinal rod (see Hawkins, Abstract) that would give the user flexibility in positioning the rod to accommodate a patient’s anatomy or to facilitate connection of the rod to additional spinal constructs.     
claim 24, Rezach discloses wherein at least the first opening (threaded hole defined by threads 40 for receiving set screw 44, see Figs. 1-4) has a circular cross-sectional configuration (see Figs. 2 and 4).
	Regarding claim 25, Rezach discloses wherein the body includes a first portion (24) and a second portion (22), the first portion including the cavity (28) and the first opening (threaded hole defined by threads 40 for receiving set screw 44, see Figs. 1-4), the second portion including the passageway (26) and the second opening (38), the first portion having a maximum height equal to a maximum height of the second portion (see Figs. 1 and 3; both portions have a maximum height defined by top surface 25).  
	Regarding claim 26, Rezach discloses wherein the body includes a first portion (24) and a second portion (22), the first portion including the cavity (28) and the first opening (threaded hole defined by threads 40 for receiving set screw 44, see Figs. 1-4), the second portion including spaced first and second extensions (see marked-up Fig. 1 below) extending from the first portion, the first and second extensions defining the passageway (26).  

    PNG
    media_image2.png
    604
    634
    media_image2.png
    Greyscale

claim 27, Rezach discloses wherein the openings (38 and threaded hole defined by threads 40 for receiving set screw 44, see Fig. 3) each extend through the top surface (25) (see Fig. 3).  
	Regarding claim 28, Rezach discloses wherein the openings (38 and threaded hole defined by threads 40 for receiving set screw 44, see Fig. 3) each extend through the top surface (25) (see Fig. 3), the passageway (26) extending through the first and second side walls and the second end wall (29) (see Figs. 1-4).  
	Regarding claim 31, Rezach discloses further comprising a set screw (44) including opposite first (46) and second (end with recess 49, see Fig. 3) end surfaces, the first end surface being sized and shaped to be received in the cavity (see Fig. 3), the second end surface having a maximum diameter greater than a maximum diameter of the first end surface (see Fig. 3; maximum diameter of end of screw 44 with recess 49 is greater than maximum diameter of end 46 of screw 44).  
	Regarding claim 41, Rezach discloses wherein the body (20) is monolithic (portions 22 and 24 of body 20 are shown as part of a single structure, see Figs. 1-4).  
Regarding claim 43, Rezach discloses wherein the cavity (28) has a diameter greater than the diameter of the first aperture and the diameter of the second aperture (cavity 28 is shown having a diameter as wide as set screw 44 in Fig. 3; set screw 44 is shown having a diameter wider than the first and second apertures in marked-up Fig. 2 above; thus, cavity 28 has a diameter wider than the first and second apertures).
	Regarding claim 44, Rezach discloses wherein a center of the second opening (38) is positioned equidistant between the first and second side walls (see marked-up Fig. 2 above; opening 38 for receiving screw 42 is centered between the side walls). 
claim 49, Rezach discloses a spinal construct comprising: a body (20) including opposite top (25) and bottom (27) surfaces and opposite first and second side walls (see marked-up Fig. 2 above) each extending from the top surface to the bottom surface, the body including opposite first (31) and second (29) end walls each extending from the first side wall to the second side wall, the body including a cavity (28), a passageway (26), and first (threaded hole defined by threads 40 for receiving set screw 44, see Fig. 3) and second (38) openings, the first opening being in communication with the cavity (see Fig. 3), the second opening being in communication with the passageway (see Fig. 3), the body including a first aperture (aperture on one side of cavity 28, see marked-up Fig. 2 above) extending through the first side wall and a second aperture (aperture on other side of cavity 28, see marked-up Fig. 2 above) extending through the second side wall, the apertures each being in communication with the cavity (see Figs. 1-3), the first aperture having a diameter equal to a diameter of the second aperture (see marked-up Fig. 2 above), the body including spaced apart first and second arms (see marked-up Fig. 3 below), a space between the distal ends of the arms defining the cavity (28), a space between proximal ends of the arms defining the first opening (opening of threaded hole defined by threads 40 for receiving set screw 44, see Fig. 3), the arms defining a gap between the proximal and distal ends (see marked-up Fig. 3 below), the gap extending through the first side wall and the second side wall (see Figs. 1-3); and a rod (36).  

    PNG
    media_image3.png
    536
    927
    media_image3.png
    Greyscale

Rezach fails to disclose a bottommost portion of the cavity being distal to a bottommost portion of the passageway (claim 49).  However, Kalfas discloses a spinal construct (10) comprising a body (12) including two holes (22/32), a bottommost portion of one holes being distal to a bottommost portion of the other hole (see paragraph [0027] and Fig. 1) in order to allow a surgeon to accommodate a particular spinal configuration by placing spinal rods various distances from the spine without the surgeon being required to bend one of the spinal rods (see paragraph [0027]).  Additionally, Kalfas notes that either hole may be placed closer to the spine (see paragraph [0027]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the bottommost portion of the cavity distal to the bottommost portion of the passageway (or vice versa) as Kalfas suggests such a configuration allows a surgeon to accommodate a particular spinal configuration by placing spinal rods various distances from the spine without the surgeon being required to bend one of the spinal rods.
Rezach fails to disclose the rod including a head sized and shaped to fit within the cavity such that the head defines a ball and socket joint with the cavity allowing .     
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rezach in view of Kalfas and Hawkins, and further in view of U.S. Patent Application Publication No. 2009/0281572 (White).
Regarding claim 32, Rezach discloses wherein the first end surface (46) can be curved (see paragraph [0015]), but fails to explicitly disclose the first end surface being concavely curved.  However, White discloses a spinal construct (20) wherein a set screw (90) for engaging a ball shaped member (70) of a rod (60) includes a first end surface (94) that is concavely curved (see paragraph [0023] and Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first end surface of the set screw of Rezach in view of Kalfas and Hawkins to be concavely curved as suggested by White in order to facilitate .  
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Rezach in view of Kalfas and Hawkins, and further in view of U.S. Patent Application Publication No. 2013/0274808 (Larroque-Lahitette).
Regarding claim 42, Rezach discloses wherein the rod extends through the first aperture (see Fig. 4), but Rezach, Kalfas, and Hawkins fail to disclose wherein the rod is spaced apart from the second aperture when the head is positioned in the cavity.  However, Larroque-Lahitette discloses a connecting body (2’’) wherein a rod (3) extends through a first aperture (26) and is spaced apart from a second aperture (6’’) when a head (4) of the rod is positioned in a cavity (5) of the body (see Fig. 15).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the construct of Rezach in view of Kalfas and Hawkins such that the rod is spaced apart from the second aperture as suggested by Larroque-Lahitette in order to utilize the construct for securing an end of the spinal rod, thereby securing the head of the rod inside the body such that there is no additional rod portion that extends beyond the head.  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rezach in view of Kalfas and Hawkins, and further in view of U.S. Patent Application Publication No. 2006/0241600 (Ensign).
Alternatively regarding claim 43, Ensign discloses a spinal construct body (140) that includes a cavity (142) for receiving a head (170), and an aperture (145) for receiving a rod (180), wherein the cavity has a diameter greater than the diameter of the .  
Claims 48 51, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Rezach in view of Kalfas and Hawkins, and further in view of U.S. Patent Application Publication No. 2011/0087287 (Reeder). 
Regarding claims 48 and 51, Rezach discloses wherein the cavity defines a first axis (along the longitudinal axis of cavity 28 and rod 36 received in cavity 28, see Figs. 1-4) and the passageway defines a second axis (along the longitudinal axis of passageway 26 and rod 34 received in passageway 26, see Figs. 1-4) extending parallel to the first axis (see Figs. 1-4 and paragraph [0023]).  Rezach, Kalfas, and Hawkins fail to suggest wherein the rod includes a first portion and a second portion extending parallel to the first portion, the first portion including the head, second portion being coaxial with the second axis when the head is positioned in the cavity.  However, Reeder discloses a spinal construct (4, see Figs. 4A-5B), wherein the construct includes a body (43) having a cavity (45) and a passageway (48), and a spinal rod (50), wherein 
Regarding claims 53, Hawkins suggests wherein the rod (10/108) includes a shaft (10) coupled to the head (108) (see Fig. 108).  Rezach, Kalfas, and Hawkins fails to suggest that the rod further includes a second shaft and a transition portion between the first shaft and the second shaft, the first shaft defining a first longitudinal axis and the second shaft defining a second longitudinal axis, the axes extending parallel to one another such that the second longitudinal axis is offset from the first longitudinal axis.  However, Reeder discloses a spinal construct (4, see Figs. 4A-5B), wherein the construct includes a rod (5) that includes a first shaft (9), a second shaft (11), and a transition portion (13) between the first shaft and the second shaft, the first shaft defining a first longitudinal axis and the second shaft defining a second longitudinal axis (see Fig. 5B, e.g.), the axes extending parallel to one another such that the second longitudinal axis is offset from the first longitudinal axis (see Fig. 5B and paragraph [0032]).  It would have been prima facie obvious to a person of ordinary skill in the art 
Regarding claim 54, Hawkins suggests wherein the first shaft (10) has a minimum diameter that is less than a maximum diameter of the head (108) (see Figs. 2 and 8).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the first shaft have a minimum diameter be less than a maximum diameter of the head as suggested by Hawkins in order to facilitate the head receiving the first shaft in an inner bore 132 (see Hawkins, paragraph [0041]) while also helping the rod to form a ball at one end via an enlarged, spherical head, the rod thus being capable of being part of ball and socket joint (see Hawkins, paragraph [0041]).  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Rezach in view of Kalfas, Hawkins, and Reeder. 
Regarding claim 52, Rezach discloses a spinal construct comprising: a body (20) including opposite top (25) and bottom (27) surfaces and opposite first and second side walls (see marked-up Fig. 2 above) each extending from the top surface to the bottom surface, the body including opposite first (31) and second (29) end walls each extending from the first side wall to the second side wall, the body including a cavity (28), a passageway (26), and first (threaded hole defined by threads 40 for receiving set screw 
Rezach fails to disclose a bottommost portion of the cavity being distal to a bottommost portion of the passageway (claim 52).  However, Kalfas discloses a spinal construct (10) comprising a body (12) including two holes (22/32), a bottommost portion of one holes being distal to a bottommost portion of the other hole (see paragraph [0027] and Fig. 1) in order to allow a surgeon to accommodate a particular spinal configuration by placing spinal rods various distances from the spine without the surgeon being required to bend one of the spinal rods (see paragraph [0027]).  Additionally, Kalfas notes that either hole may be placed closer to the spine (see paragraph [0027]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the bottommost portion of the cavity distal to the bottommost portion of the passageway (or vice versa) as 
Rezach fails to disclose the rod including a head sized and shaped to fit within the cavity such that the head defines a ball and socket joint with the cavity allowing multi-axial movement of the rod relative to the body and wherein the cavity has a diameter greater than a diameter of the gap (claim 52).  However, Hawkins disclose a spinal connector body (100) wherein a rod (10/108) includes a head (108) sized and shaped to fit within a cavity (110) of the body such that head defines a ball and socket joint with the cavity allowing multi-axial movement of the rod relative to the body (see paragraph [0041]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the rod and cavity of Rezach to form a ball and socket joint allowing multi-axial movement of the rod relative to the body as suggested by Hawkins in order to allow a change in orientation of the spinal rod (see Hawkins, Abstract) that would give the user flexibility in positioning the rod to accommodate a patient’s anatomy or to facilitate connection of the rod to additional spinal constructs.  
Rezach discloses wherein the cavity defines a first axis (along the longitudinal axis of cavity 28 and rod 36 received in cavity 28, see Figs. 1-4) and the passageway defines a second axis (along the longitudinal axis of passageway 26 and rod 34 received in passageway 26, see Figs. 1-4) extending parallel to the first axis (see Figs. 1-4 and paragraph [0023]).  Rezach, Kalfas, and Hawkins fail to suggest wherein the rod includes a first portion and a second portion extending parallel to the first portion, .       
Response to Arguments
Applicant’s arguments with respect to claims 21-28, 31, 32, 41-44, 48, 49, and 51-54 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773